DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Applicant’s argument regarding drawing objection is found to be persuasive and as such the drawing objection filed on 11/01/2022 in the Non-Final Rejection is withdrawn.  
Claim Objections
	Claim Objections for claims 2-3, 6 (in regards to the usage of the word “though” instead of “through”), and 16 filed on 11/01/2022 in the Non-Final Rejection is found to be resolved in the amended claims filed on 1/30/2022. 
	Claim Objections for claims 5, and 6 (in regards to the usage of the phrasing “to more open”) on 11/01/2022 in the Non-Final Rejection is found to NOT be resolved in the amended claims filed on 1/30/2022. As such, it is readdressed below in combination with newly found objections. 
	Claims 5, 6, 15, and 21 are objected to be because of the following informalities:
Claim 5 recites “the length” in line 1 where it should be adjusted to “a length” as it is presented for the first time in the claims.
Claim 6 recites “to more open” in line 10 where it presents awkward wording. As such, it should be adjusted to clarify the intent; for example, “to further open”.
Claim 15 recites “The dental sucti0n” in line 1. It is found that “suction” is misspelled and as such should be revised to be “The dental suction”.
Claim 21 recites “patient’s mount” in line 2 where “mouth” seems to be misspelled and as such should be revised to be “patient’s mouth”. Further, claim 21 recites “a front end and a rear with 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13, 15-19, and 21 are rejected under 102(a)(1) as being anticipated by Laabs (US Patent No. 5964733 A). 
Regarding Claim 1, Laabs discloses a dental suction tip (Fig. 1, Abstract lines 1-3 where the
suction tip is used for medical purposes and as such is capable for dental use) insertable into a patient’s
mouth (Abstract lines 1-3 where the suction tip is used for medical purposes and as such is capable for
dental use where it can be inserted into the mouth; Col 2, lines 14-16) and comprising a hollow tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube) connectable to low pressure sink (Col. 1, lines 21-25; it is also known in the art to use a
low pressure suction as to not hurt the patient) to entrain material in the patient’s mouth (Col. 1, lines
14-16) through a front end of the tube (See Annotated Figure A of Fig. 1) and discharge the material
(Col. 1 lines 14-16 where it is sucked from the front end through to the rear end) through a rear of the
tube (See Annotated Figure A of Fig. 1), the dental suction tip (Fig. 2) including a flap valve (Fig. 2, label
5), which is part of the hollow tube (as the flaps are attached to the tubing at one end, it is found to be a part of the hollow tube) and is formed by incisions (Incisions are present made at label 3 of Fig. 1 and labels 5-6 of Fig. 2) in the hollow tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube) so that the flap valve can be deflected relative to other portions of the 

    PNG
    media_image1.png
    268
    486
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    222
    517
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 2, Laabs teaches the disclosed invention and further discloses the flap valve
(Fig. 2, label 5) is opened inwardly upon the application of an external pressure (Fig. 3; Col. 3, lines 11-
15) so that the patient can laterally discharge material into the dental suction tip through the flap valve
for entrainment through the dental suction tip (As the flap valve can be opened inwardly, it is capable of
accepting discharge material from the patient to be exited out of the rear end).
Regarding Claim 3, Laabs teaches the disclosed invention and further discloses the flap valve

simultaneous blockage of both the open end and the flap valve by the patient’s mouth so that a vacuum
pressure generating suction in the dental suction tip is not stalled during a dental procedure in which
patient safety is not compromised (Col. 2, lines 56-60).
Regarding Claim 6, Laabs teaches the disclosed invention and further discloses a dental suction
tip (Fig. 1, Abstract lines 1-3 where the suction tip is sued for medical purposes and as such is capable
for dental use; Col. 2, lines 14-16) having a length sufficient for insertion into the mouth of a patient for
removal of material during a dental procedure (Fig. 1; Abstract, lines 1-3 where the suction tip is used
for medical purposes and as such is capable for dental use with a sufficient length; Col. 2, lines 14-16),
the dental suction tip comprising:
A cylindrical tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube)  having a first end (See Annotated Figure B of Fig. 1) for disposal into the mouth of the patient (Col. 1, lines 14-16 where as it is a medical suction tip capable of use in the dentistry field, it can be disposed into the mouth) and a second end (See Annotated Figure B of Fig. 1) attachable through a hose to a source of suction so that the suction acts to suck material from the mouth of the patient through the dental suction tip and the hose (It is known to those skilled in the art that a hose is connected to the tip to relay a suction force to the tip; Col. 1, lines 14-16 describes the usage of the suction tip in a dental procedure);
A flap (Fig. 2, label 5-6), which is a portion (as the flaps are attached to the tubing at one end, it is found to be a part of the hollow tube) of the cylindrical tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube) spaced from the first and second end (See Annotated Figure B of Fig. 1), the flap (Fig. 2, label 5-6) formed by an incision (See Annotated Figure C of Fig. 4) in the cylindrical tube so that the flap forms a flap valve (Fig. 2, label 5), with the flap valve (Fig. 2, label 5) remaining in a neutral closed position (Fig. 2) 

    PNG
    media_image3.png
    229
    454
    media_image3.png
    Greyscale

Annotated Figure C
	Regarding Claim 7, Laabs teaches the disclosed invention and further discloses the cylindrical
tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube) has a circular cross section (Fig. 2) and the flap valve has an arcuate cross section
coincident with the circular cross section when the flap is in a neutral position (See Annotated Figure D
of Fig. 2 where the flap valve is arcuate with respect to the cylindrical tube).

    PNG
    media_image4.png
    286
    269
    media_image4.png
    Greyscale

Annotated Figure D
Regarding Claim 8, Laabs teaches the disclosed invention and further discloses the incision (See
Annotated Figure C of Fig. 4) forming the flap valve (Fig. 2, label 5) includes a first portion (See
Annotated Figure E of Fig. 4) extending longitudinally along the cylindrical tube (Fig. 4; Col. 3, lines 22-
25) and a second portion (See Annotated Figure E of Fig. 4) extending transversely from and relative to
the first portion (See Annotated Figure E of Fig. 4).

    PNG
    media_image5.png
    254
    449
    media_image5.png
    Greyscale

Annotated Figure E
Regarding Claim 9, Laabs teaches the disclosed invention and further discloses the first portion
(See Annotated Figure F of Fig. 4) extends parallel to an axis of the cylindrical tube (See Annotated


    PNG
    media_image6.png
    225
    349
    media_image6.png
    Greyscale

Annotated Figure F
Regarding Claim 10, Laabs teaches the disclosed invention and further discloses the first portion
of the incision is curved as it extends longitudinally along the cylindrical tube (Fig. 2 displays the first
portion at label 5 to be curved in the cross section view that extends longitudinally).
Regarding Claim 11, Laabs teaches the disclosed invention and further discloses the second
portion extends perpendicular to an axis of the cylindrical tube (See Annotated Figure G of Fig. 1 where
the second portion is perpendicular to the cylindrical tube).

    PNG
    media_image7.png
    261
    532
    media_image7.png
    Greyscale

Annotated Figure G
Regarding Claim 13, Laabs teaches the disclosed invention and further discloses the incision
comprises a U-shaped incision (The incison made at the hole (Fig. 1, label 3) has a U-shaped incision).
Regarding Claim 15, Laabs teaches the disclosed invention and further discloses the incision is
formed on the cylindrical tube in an orientation so that the dental suction tube must be rotated about
an axis of the cylindrical tube to position the flap valve between the patient’s lips upon removal of the

and as such, would need to be rotated to use the valve; as the flap calve can be opened inwardly, it is
capable of accepting discharge material from the patient to be exited out of the rear end; Fig. 3, Col. 3,
lines 11-15).
Regarding Claim 16, Laabs teaches the disclosed invention and further discloses a dental suction
tip (Fig. 1; Abstract, lines 1-3 where the suction tip is used for medical purposes and as such is capable
for dental use; Col. 1, lines 14-16 describes the usage of the suction in a dental procedure) connectable
to a pressure less than ambient to induce a flow in the dental suction tip for removing material from a
patient’s mouth during an active dental procedure (Col. 1, lines 21-25; it is also known in the art to use a
low pressure suction as to not damage the patient’s soft tissue), the dental suction tip comprising:
A hollow cylindrical tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube), one end forming a first opening (See Annotated Figure H of Fig. 1), which is positionable within a patient’s mouth for removing material from a patient’s mouth through the dental suction tip (Col. 1, lines 14-16 describes the usage of the suction tip in a dental procedure),
A deformable valve (Fig. 2, label 5) on a side of the hollow cylindrical tube (Fig. 1, label 4 and Fig. 4, label 5 where label 4 of Fig. 1 is the indicator for what is presented in Fig. 4) being shiftable inwardly when subjected to an external pressure in excess of ambient pressure (Fig. 3, label 5; Col. 3, lines 11-13) to form a second opening (See Annotated Figure H of Fig. 1) through which material can be laterally injected into the dental suction tip at a position spaced form the one end (See Annotated Figure H of Fig. 1; As the flap valve can be opened inwardly, it is capable of accepting discharge material from the patient to be exited out of the rear end), the deformable valve (Fig. 2, label 5) on the side of the hollow cylindrical tube (Fig. 4) remaining more aligned with the exterior of the hollow cylindrical tube when subjected only to a pressure less than 

    PNG
    media_image8.png
    279
    669
    media_image8.png
    Greyscale

Annotated Figure H
Regarding Claim 17, Laabs teaches the disclosed invention and further discloses the deformable
valve (Fig. 2, label 5) of the cylindrical tube comprises an incision extending through one side thereof
(See Annotated Figure I of Fig. 4).

    PNG
    media_image3.png
    229
    454
    media_image3.png
    Greyscale

Annotated Figure I
Regarding Claim 18, Laabs teaches the disclosed invention and further discloses the incison
extends both longitudinally and laterally relative to an axis around which the cylindrical tube is formed
(Fig. 4 displays the incision is found to be longitudinally and laterally relative to the cylindrical tube; See
Annotated Figure I of Fig. 4).
Regarding Claim 19, Laabs teaches the disclosed invention and further discloses the incision

4).

    PNG
    media_image9.png
    177
    628
    media_image9.png
    Greyscale

Annotated Figure J
Regarding Claim 21, Laab discloses a dental suction tip (Fig. 1, Abstract lines 1-3 where the suction tip is used for medical purposes and as such is capable for dental use) connectable to a low pressure sink for entraining material in a patient's mouth (Col. 1, lines 21-25; it is also known in the art to use a low pressure suction as to not hurt the patient), the dental suction tip comprising a hollow cylindrical tube (See Annotated Figure A of Fig. 1 where the entire components of Fig. 1 is called the hollow tube)  having a front end and a rear end (See Annotated Figure A of Fig. 1) with a flap valve (Fig. 2, label 5) located between the front end and the rear end (See Fig. 1, and Fig. 2), the flap valve comprising at least one cantilever flap cut in the hollow cylindrical tube (Fig. 2-3 shows the cantilever flap where it is being deformed inwards), wherein the flap valve is located close enough to the front end so that the front end and the flap valve can both be received in the patient's mouth (Fig. 1 whereas the claims do not require that the front end and the flap valve be received in the patient’s mouth at the same time, it is found that the cylindrical tube meets this requirement as they are found adjacent to one another), the flap valve (Fig. 2, label 5) being inwardly deflectable to an open position by low pressure in the dental suction tip when the flap valve is located within the patient's mouth (As the flap valve can be opened inwardly, it is capable of accepting discharge material from the patient to be exited out of the rear end; Fig. 3; Col. 3, lines 11-15) and also being inwardly flexible (Fig. 3 shows the flap valve (label 5) is inwardly flexing) by low pressure in the dental suction tip when placed with the flap valve between 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laabs (US Patent No. 5964733 A) in view of Barham (US Patent No. 8398398 B1).
Regarding Claim 4, Laabs teaches the disclosed invention and is silent to the open end has an S-
shaped contour, and the open end and flap valve being spaced from a farthest edge of the open end by
a minimum of one inch.
Barham teaches an analogous dental aspirator tube and further discloses one end of the tube
having an S-shaped contour (Fig. 6, label 16) to improve the patient’s comfort (Col. 3, lines 31-34).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified first end of Laab to have an S-shaped contour of Barham to
improve the patient’s comfort (Col. 3, lines 31-34).
Furthermore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the open end to be spaced by a minimum

end (Fig. 1).
Regarding Claim 5, Laabs teaches the disclosed invention and further discloses the flap valve
and two flaps (Fig. 4, labels 5 and 6) contains a length (this is inherent property for the structure of Fig.
4, label 5-6). However, Laabs is silent to disclose the length being 0.750 inches.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the length to be 0.750 inches to allow optimal space for the
patient to discharge material into.
Regarding Claim 14, Laabs teaches the disclosed invention, but is silent to the first end of the
cylindrical tube having an S-shaped contour. Instead, Laabs presents a first end that is uniform in shape
with the rest of the tube.
Barham teaches an analogous dental aspirator tube and further discloses one end of the tube
having an S-shaped contour (Fig. 6, label 16) to improve the patient’s comfort (Col. 3, lines 31-34).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified first end of Laab to have an S-shaped contour of Barham to
improve the patient’s comfort (Col. 3, lines 31-34).
Regarding Claim 20, Laabs discloses a dental suction tip (Fig. 1; Abstract, lines 1-3 where the
suction tip is used for medical purposes and as such is capable for dental use; Col. 1, lines 14-16
describes the usage of the suction in a dental procedure) for use in removing material from a patient’s
mouth during active dental operations and during intervals between active dental operations (Col. 1,
lines 21-25; it is also known in the art to use a low pressure suction as to not damage the patient’s soft
tissue and can be capable of use during active operation and not during the operation), the dental
suction tip comprising:
A hollow cylindrical tube (Fig. 1 and Fig. 2) having first and second ends (See Annotated Figure A of Fig. 1), the second end is attachable to an external low pressure so that air flows through the hollow cylindrical tube withdrawing material from the patient’s mouth (It is known to those skilled in the art that a hose is connected to the tip to relay a suction force to the tip; Col. 1, lines 14-16 describes the usage of the suction tip in a dental procedure);
A flap (Fig. 2, label 5-6) formed on a side of the hollow cylindrical tube (Fig. 1) and spaced between the first and second ends of the hollow cylindrical tube (Fig. 1), the flap, when in a neutral, unstressed configuration, is aligned with the hollow cylindrical tube (Fig. 2, labels 5-6) so as not to inhibit flow through the dental suction tip during active dental operations, and wherein the flap is deflectable inwardly (Fig. 3, labels 5-6) to form and second opening for removal of material during intervals between active dental operations and wherein the hollow cylindrical tube is formed from a plastic (Col. 2, lines 38-39; As it is made of plastic, it is capable to deflect the die during cutting).
However, Laabs is silent to first end having an S-shaped configuration made by a die and the slits forming the flap made by a die.
Barham teaches an analogous dental aspirator tube and further discloses one end of the tube having an S-shaped contour (Fig. 6, label 16) to improve the patient’s comfort (Col. 3, lines 31-34).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified first end of Laabs to have an S-shaped contour of Barham to improve the patient’s comfort (Col. 3, lines 31-34).
The flap of Laabs, and the S-shaped configuration of Barham at the first end are manufactured by intersecting die cut slits formable by a die moving in the same direction in which a die moves to form the S-shaped configuration (they exist, and therefore, they must be made or manufactured) although Laabs and Barham are silent to using additive manufacturing techniques to do so. It is noted that the .
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closes prior art of Laabs (US Patent No. 5964733 A) presents a medical suction tip that is capable of use in a dental procedure. Laabs discloses the incisions found of the flap valve is found to be U-shaped and not H-shaped.
Response to Arguments
Applicant's arguments filed on 1/30/2022 have been fully considered but they are not persuasive. On page 6 of remarks, the applicant argues that the applicant’s dental suction tip is found to have flaps formed by incisions in a cylindrical tube where the flaps are formed by material that is originally part of the hollow or cylindrical tubes before the incisions are made. Further, applicant states that the claimed invention eliminates the need to use different materials and eliminate the steps of attaching two film strips as flaps as taught by Laabs. It is found, however, that the claims do not require to be made from entirely the same material. Further, currently as written, the concept that the flaps are part of the cylindrical tube as taught by Laab is found to be applicable. This is because the claim does not require the flaps to be monolithic to the cylindrical tube or be made of the same material of the cylindrical tube and as such, the flaps presented as film strips would still be applicable. It is also clarified in the rejection above that the interpretation of the cylindrical tube is to be the entirety of Fig. 1 and not . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772